Citation Nr: 0840192	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-13 342	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for pulmonary tuberculosis 
(PTB).




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service in the 
Philippine Scouts from May 1946 to February 1947.  The case 
is before the Board of Veterans' Appeals (Board) on remand 
from the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal 
from an April 2002 rating decision of the Manila RO that 
denied service connection for PTB.  In a decision issued in 
February 2004, the Board denied the veteran's claim, 
characterized as entitlement to service connection for PTB.  
The veteran appealed that decision to the Court.  In June 
2006, the Court issued a Memorandum Decision that vacated the 
February 2004 Board decision and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the Court's decision.  A January 2008 Order from 
the U.S. Court of Appeals for the Federal Circuit affirmed 
the Court's June 2006 decision.

As the Court's memorandum decision notes, prior final 
determinations (a decisional letter in 1968, confirmed by 
subsequent actions in 1972, and 1981 [a 1999 rating decision 
also addressed this matter, and the April 2002 rating 
decision on appeal was characterized as rehabilitating 2000 
decisions that considered additional evidence received after 
the 1999 rating decision, and denied the claim to reopen as 
not well-grounded] had denied/declined to reopen the 
veteran's claim of service connection for PTB.  Consequently, 
the issue is properly characterized, as stated on the 
preceding page, as one to reopen.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  

The Court found that the VCAA notice provided to the veteran 
prejudiced him in pursuing his claim.  Specifically, the 
Court found that the notice did not inform him that PTB is a 
condition that can be presumed to have been incurred during 
service if it becomes manifest to a degree of 10 percent or 
more within three years of separation from service.  Citing 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the notice provided failed to inform the 
veteran of critical information on an essential requirement 
needed to reopen [emphasis added] and substantiate the claim.  
(Notably, the rating decision on appeal, and the Board's 
April 2004 decision, preceded Kent.)  Hence, this case must 
be remanded to ensure that the veteran receives such notice.  
And as the record does not reflect that the veteran received 
Kent-compliant notice prior to the rating decision on appeal, 
such notice must also be provided.  It is also notable that 
the record shows a diagnosis of bronchiectasis; hence, the 
veteran should be provided with notice regarding the chronic 
disease presumptive period for this disability as well.  

During the pendency of this appeal, the Court issued a 
decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that explained its interpretation of the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard 
and stated that the types of evidence that would "indicate" 
that a current disability "may be associated" with service 
included, but was not limited to, "credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  McLendon, 20 Vet. App. at 83.  
Notably, however, governing regulation also provides that the 
duty to assist by scheduling an examination or securing a 
medical opinion does not attach in a claim to reopen unless 
new and material evidence is presented i.e., the claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).

The Board notes that the evidence shows the veteran has been 
diagnosed with and treated for PTB during the appeal period.  
An undated service separation examination notes bilateral 
moist rales of the lungs; a chest x-ray was negative.  In an 
April 1972 statement, the veteran stated that he continued to 
be sick after he was discharged from service in 1947.  Buddy 
statements indicate that he was sick and very weak after 
service.  November 1950 private treatment records show a 
diagnosis of bronchiectasis.  On August 1954 discharge 
examination from subsequent service with the Philippine Army 
the diagnosis was PTB, chronic, minimal, bilateral.  Private 
treatment records from 1958 to 1976 show PTB, confirmed by x-
ray.  Taken together, this evidence indicates some continuity 
of symptomatology, which satisfies the "low threshold" 
standard of 38 C.F.R. § 3.159(c)(4).  Hence, a VA examination 
should be scheduled on remand if the claim is reopened.

Accordingly, the case is REMANDED for the following:

1.	Send the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
compliant with the notice requirements in 
claims to reopen as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006), i.e., including notice (a) that 
because there was a prior final decision 
in the matter, new and material evidence 
must be received in order for the claim to 
be reopened, (b) outlining the basis(es) 
for the previous denial of the claim (c) 
providing the appropriate (pre-September 
2001) definition of new and material 
evidence (d) indicating, with some degree 
of specificity, what type of evidence 
would be new and material, i.e., would 
suffice to reopen the claim, and (e) 
advising the veteran of the evidence and 
information that is necessary to establish 
his entitlement to the underlying claim of 
service connection for PTB.  Notice of 
what is necessary to substantiate the 
underlying claim should specifically 
include notification regarding the 
respective presumptive periods for PTB and 
bronchiectasis.  He should have 
opportunity to respond.

2.	The RO should then review the claim to 
reopen.  If it is determined that new and 
material evidence has been received, the 
RO should arrange for the veteran to be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
likely etiology of his PTB.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should express an opinion 
regarding the likely etiology of the 
veteran's PTB, and specifically, whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
current PTB is related to the veteran's 
service, to include in service findings of 
bilateral moist rales of the lungs.  The 
examiner must explain the rationale for 
all opinions.  

3.	The RO should then re-adjudicate the 
claim on a de novo basis.  If it remains 
denied on de novo review, or if the claim 
is not reopened, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in its June 2006 decision.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

